United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.P., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Jackson, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Wilbert Rainey, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1419
Issued: February 27, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 17, 2018 appellant, through counsel, filed a timely appeal from a May 10, 2018
nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more than 180
days has elapsed from OWCP’s last merit decision, dated October 3, 2017, to the filing of this

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction to review the merits of this case.3
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
FACTUAL HISTORY
On October 11, 2012 appellant, then a 26-year-old nursing assistant, filed a traumatic
injury claim (Form CA-1) alleging that on that day she sustained a bruise on both knee caps while
helping an employee change a patient. She related that a patient’s bed was not on all four wheels
and while turning the bed, it ran over her and caused her to fall on her legs. No additional evidence
was submitted.
In a development letter dated October 2, 2014, OWCP notified appellant of the medical
deficiencies of her claim. Appellant was instructed to provide a narrative medical report from her
physician which contained a detailed description of findings and diagnoses, explaining how the
reported work incident caused or aggravated her medical condition. OWCP afforded her 30 days
to submit the requested information. Appellant did not respond.
By decision dated November 7, 2014, OWCP denied appellant’s traumatic injury claim,
finding that she had not provided medical evidence which diagnosed a medical condition in
connection with the accepted work events of October 11, 2012. It noted that she failed to respond
to its October 2, 2014 development letter.
Appellant requested reconsideration on December 26, 2014 and submitted medical records
from the employing establishment’s health unit. A progress note dated September 22, 2014 signed
by Dr. David M. Walker, a Board-certified psychiatrist, and a consultation note dated
September 29, 2014 by Dr. Ashish Anand, an orthopedic surgeon, diagnosed a right knee sprain
and chondromalacia. Dr. Walker opined that appellant’s right knee sprain was caused by the
accepted October 11, 2012 employment incident.
By decision dated January 14, 2015, OWCP reviewed the merits of appellant’s claim,
vacated its November 7, 2014 decision, and accepted her claim for right knee sprain.
On August 7, 2017 appellant filed a notice of recurrence (Form CA-2a) alleging a
recurrence of the October 11, 2012 work injury on July 3, 2017. She stated that she experienced
constant popping in both of her knees while bending, which caused major pain. Appellant related
2

5 U.S.C. § 8101 et seq.

3

The Board notes that on appeal, appellant submitted additional evidence. However, section 501.2(c)(1) of the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

2

that a magnetic resonance imaging (MRI) scan performed at the employing establishment on
August 2, 2017 suggested bone islands and mild effusion. The MRI scan also indicated that no
tears of meniscus, collateral, or excruciate ligaments were seen. Appellant did not stop work.
Appellant submitted additional medical records from the employing establishment’s health
unit. A progress note dated July 21, 2017 from Dr. Charles E. Morris, Board-certified in
occupational medicine, provided a diagnosis of reoccurrence of bilateral knee arthralgia. The
progress note indicated that appellant could return to work with restrictions.
An August 2, 2017 left knee MRI scan read by Dr. Stephen L. Curry, Board-certified in
diagnostic radiology, provided an impression of some fluid anterior to the patellar tendon which
could indicate prepatellar bursitis. He also provided an impression that structures of the knee were
otherwise unremarkable.
By development letter dated August 15, 2017, OWCP informed appellant that the evidence
submitted was insufficient to establish her recurrence claim. It afforded her 30 days to complete
an attached questionnaire posing questions about her work activities and medical symptoms, and
to submit additional medical evidence.
OWCP subsequently received an additional progress note of Dr. Morris dated
July 31, 2017. The progress note provided a diagnosis of bilateral knee strain and reiterated that
appellant could return to work with restrictions.
On September 12, 2017 Dr. James A. Hurt, III, a Board-certified orthopedic surgeon,
examined appellant and diagnosed pain in both knees, unspecified chronicity.
Dr. Robert W. Morris, Board-certified in diagnostic radiology, read an x-ray of appellant’s
bilateral knees on September 12, 2017. He reported that her bilateral knees had a normal
appearance.
By decision dated October 3, 2017, OWCP denied appellant’s recurrence claim, finding
that the evidence of record contained no medical evidence explaining how her current condition
was causally related to her accepted employment injury. It found that there was no bridging
medical evidence to establish an ongoing work-related injury as she had not submitted medical
evidence for over two years during the period from October 2014 to June 2017. OWCP indicated
that appellant’s diagnosis of chondromalacia had not been accepted as work related.
OWCP received a duplicate copy of Dr. Robert Morris’ September 12, 2017 bilateral knee
x-ray report.
On March 2, 2018 appellant requested reconsideration regarding the October 3, 2017
decision. She contended that OWCP erred in not accepting her claim for bilateral knee plica
syndrome causally related to the accepted October 11, 2012 employment injury. Appellant
asserted that employing establishment health care providers misdiagnosed her having right knee
sprain.
In response to OWCP’s development questionnaire, dated February 21, 2018, appellant
related that she had since been removed from nursing services to a position in medical services,
3

which required walking and standing. She described her work-related conditions and symptoms.
Appellant believed that her disability was caused by her accepted work injury because that was
what emergency room physicians told her. She reiterated that she had been misdiagnosed and she
should have been diagnosed as having plica syndrome, bilateral knees.
A progress note dated September 15, 2017 by appellant’s physical therapist was also
submitted. The physical therapist discussed examination findings and diagnosed plica syndrome,
bilateral knees. The report included a handwritten note, which indicated that the diagnosed
condition occurred when appellant was pinned against a hospital bed five years ago and the
condition was misdiagnosed by the employing establishment’s health unit. The note also indicated
that, as a result, her knee sprain diagnosis had escalated to plica syndrome, as the plica of the knee
had been aggravated.
By decision dated May 10, 2018, OWCP denied further merit review of appellant’s claim.
It found that the medical evidence submitted was immaterial to the issue of causal relationship.
LEGAL PRECEDENT
Section 8128 of FECA vests OWCP with a discretionary authority to determine whether it
will review an award for or against compensation, either under its own authority or on application
by a claimant.4 Section 10.608(b) of OWCP’s regulations provide that a timely request for
reconsideration may be granted if OWCP determines that the claimant has presented evidence
and/or argument that meet at least one of the standards described in section 10.606(b)(3).5 This
section provides that the application for reconsideration must be submitted in writing and set forth
arguments and contain evidence that either: (1) shows that OWCP erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by OWCP; or (3) constitutes relevant and pertinent new evidence not previously
considered by OWCP.6 Section 10.608(b) provides that, when a request for reconsideration is
timely, but fails to meet at least one of these three requirements, OWCP will deny the application
for reconsideration without reopening the case for a review on the merits.7
The Board has held that the submission of evidence or argument which repeats or
duplicates evidence or argument already in the case record8 and the submission of evidence or
argument, which does not address the particular issue involved does not constitute a basis for
reopening a case.9

4

5 U.S.C. § 8128(a).

5

20 C.F.R. § 10.608(a).

6

Id. at § 10.606(b)(3).

7

Id. at § 10.608(b).

8

Eugene F. Butler, 36 ECAB 393, 398 (1984); Jerome Ginsberg, 32 ECAB 31, 33 (1980).

9

Edward Matthew Diekemper, 31 ECAB 224-25 (1979).

4

ANALYSIS
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of her claim pursuant to 5 U.S.C. § 8128(a).
The issue presented on appeal is whether appellant met any of the requirements of 20
C.F.R. § 10.606(b)(3), requiring OWCP to reopen the case for further review of the merits of the
claim. The Board finds that she has not shown that OWCP erroneously applied or interpreted a
specific point of law. In her March 2, 2018 request for reconsideration, appellant contended that
she had been misdiagnosed as having a right knee sprain by employing establishment’s health care
providers and that OWCP had erred in not accepting her claim for bilateral knee plica syndrome
causally related to the accepted October 11, 2012 employment incident. These assertions,
however, do not show a legal error by OWCP or a new and relevant legal argument. The
underlying issue in this case is whether appellant submitted medical evidence establishing that she
sustained a recurrence of her medical condition causally related to the accepted work injury. That
is a medical issue which must be addressed by relevant and pertinent new medical evidence.10
Accordingly, appellant is not entitled to a review of the merits of her claim based on the first and
second above-noted requirements under section 10.606(b)(3).
The Board further finds that appellant has failed to submit relevant and pertinent new
evidence not previously considered by OWCP in support of her request for reconsideration.
Appellant submitted her February 21, 2018 response to OWCP’s August 15, 2017 development
questionnaire. The Board finds that submission of this document did not require reopening her
case for merit review as it does not contain rationale by a physician relating her current medical
condition to the accepted October 11, 2012 employment injury, which was the issue before OWCP.
The Board has held that the submission of evidence or argument which does not address the
particular issue involved does not constitute a basis for reopening a case.11 Therefore, this
document does not constitute relevant and pertinent new evidence and is insufficient to require
OWCP to reopen the claim for further consideration of the merits.
The new progress note dated September 15, 2017 from appellant’s physical therapist is
insufficient to warrant merit review as a physical therapist is not considered a physician as defined
under FECA.12 The Board finds, therefore, that this evidence is not relevant to the underlying
medical issue on appeal and is insufficient to warrant further merit review of appellant’s claim.13

10

See L.F., Docket No. 17-0243 (issued June 20, 2017); Bobbie F. Cowart, 55 ECAB 746 (2004).

11

B.J., Docket No. 18-0756 (issued September 11, 2018).

12
See David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as physician assistants, nurses, and
physical therapists are not competent to render a medical opinion under FECA); 5 U.S.C. § 8101(2) (this subsection
defines a physician as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors, and
osteopathic practitioners within the scope of their practice as defined by State law). R.C., Docket No. 17-1314 (issued
November 3, 2017).
13

R.C., id.

5

Appellant resubmitted Dr. Robert Morris’ September 12, 2017 bilateral knee x-ray report.
As previously noted, the Board has held that the submission of evidence or argument which repeats
or duplicates evidence or argument already in the case record and the submission of evidence or
argument which does not address the particular issue involved does not constitute a basis for
reopening a case.14 Accordingly, appellant is also not entitled to a review of the merits of her
claim based on the third above-noted requirement under section 10.606(b)(3).
The Board accordingly finds that appellant has not met any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Pursuant to 20 C.F.R. § 10.608, OWCP properly denied merit review.15
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration of the
merits of his claim pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 10, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 27, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

14

See S.S., Docket No. 18-0647 (issued October 15, 2018); L.R., Docket No. 18-0400 (issued August 24, 2018).

15
See D.R., Docket No. 18-0357 (issued July 2, 2018); A.K., Docket No. 09-2032 (issued August 3, 2010); M.E.,
58 ECAB 694 (2007); Susan A. Filkins, 57 ECAB 630 (2006).

6

